DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 12/23/2019 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 4, 6, 7, 11, 13, 14, 16-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Austin et al (US 2008/0012750).

Regarding claim 16, Austin et al teach in figures 1-6 a method of antenna alignment (See title) of a directional antenna comprising: mounting an antenna alignment device (10) to the directional antenna (12) to determine antenna positioning data therefor; mounting a technician tool in the form of CCD (18) to a technician tool mount in the form of aperture mask (19) associated with the antenna alignment device; and operating the technician tool (18) to acquire an image looking in a direction outward from the directional antenna (See paragraph [0028].
Regarding claim 2, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna wherein said technician tool mount in the form of aperture mask (19) is coupled to said antenna 
Regarding claims 3 and 13, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna (See title) wherein said technician tool mount comprises a technician tool holder (31) for carrying said technician tool, and mounting bracket (14) coupling said technician tool holder (31) to said antenna alignment device (10).
Regarding claims 4, 14 and 19, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna (See title) wherein said antenna alignment device comprises an antenna alignment device housing (43) (See paragraph [0008]), and an antenna alignment device mount in the form of bracket (36) coupled between the antenna alignment device housing (43) and the directional antenna (12).
Regarding claims 6, 7 and 20, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna (See title) wherein said technician tool (18) is configured to send the acquired image to the antenna alignment device (10) and wherein said antenna alignment device (10) is 
Regarding claim 8, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna (See title) comprising a Cloud computing device (15); and wherein said technician tool (18) is configured to acquire the antenna positioning data, and generate and send a report to the Cloud computing device (15) including the acquired image and the acquired antenna positioning data (See paragraphs [0008], [0010], [0020]).
Regarding claims 11 and 22, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna (See title) wherein the antenna positioning data comprises at least one of actual position data, and actual azimuth and tilt data (See paragraph [0008]).
Regarding claims 17 and 18, Austin et al teach in figures (1) and (6) a method of antenna alignment (See title) of a directional antenna comprising (See title) coupling the technician tool mount in the form of aperture mask to the antenna alignment device (10), wherein the technician tool mount comprises a technician tool holder (31) for carrying the technician tool, and a mounting bracket (14) coupling the technician tool holder to the antenna alignment device (110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al (US 2008/0012750).
Regarding claim 12, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna (See title) comprising: an antenna alignment device (in the form of sensor 10) to be temporarily mounted to the directional antenna to determine antenna positioning data therefor; a technician tool mount in the form of aperture mask (19) coupled to said antenna alignment device; and a technician tool in the form of CCD (18) configured to be temporarily mounted to said technician tool mount, and acquire an image looking in a direction outward from the directional antenna (See paragraph [0028]), said technician tool comprising a technician tool housing (See paragraph [0015]).  Although, Austin el al teach that the data can be transmitted by wireless communications circuitry (See paragraph [0027]), they don’t specifically teach that the wireless communications circuitry is carried by the technician tool housing and 
Regarding claims 9 and 21, Austin et al teach in figures 1-6 an antenna alignment system for a directional antenna (See title) wherein a technician tool comprises a technician tool housing (43) and wireless communication circuitry; and means to acquire the image (See paragraph [0028]) looking in the outward direction from the directional antenna (12).  Austin et al do not teach that the wireless communication circuitry is carried by the technician tool housing and they do not specifically teach a camera. However, this limitation is obvious because it is well-known to cover electronic circuits for protection against rain and random objects that may hit and damage them. As to the limitation of the camera, it is deemed inherent in the system Austin et al since Austin teach acquiring an image (See paragraph [0028]).
.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845